ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury for attempted second degree burglary, §§ 564.011 and 569.170, RSMo 1986. He was sentenced by the court as a prior and persistent offender to a five year prison term. The direct appeal in this case was consolidated with movant’s appeal of the motion court’s dismissal of his Rule 29.15 motion. We affirm. We have reviewed the record and find the claim of error on direct appeal to be without merit. Defendant addresses no points on appeal to the motion court’s dismissal of his Rule 29.15 motion. That appeal is considered abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *194reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).